 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KAREN A. ESCOBAR
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00198-DAD-BAM
12                                   Plaintiff,             FINAL ORDER OF FORFEITURE
13                          v.
14   MARCO LIZANDRO DUARTE-BELTRAN,
       aka Marco Antonio Duarte-Beltran,
15
                                    Defendant.
16

17          On August 27, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Marco Lizandro Duarte-Beltran forfeiting to the United States the following property:
20                  a.      One HR Harrison and Richardson .22 caliber revolver, Model 939,

21                  b.      One Marlin .22 caliber rifle, and

22                  c.      Any and all ammunition seized from the above two firearms, as well as the

23                          campsite where the Marlin .22 caliber rifle was located.

24          Beginning on September 10, 2020, for at least 30 consecutive days, the United States published

25 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site
26 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

27 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

28 validity of their alleged legal interest in the forfeited property.
                                                            1
29                                                                                  Final Order of Forfeiture


30
 1          The United States sent direct written notice by certified mail to the following individuals or

 2 entities known to have an alleged interest in the above-described property:

 3                  a.    On October 2, 2020, the United States sent notice to the Estate of Jackie Maxine

 4                        Most, 34994 Sky Ranch Rd, Carmel Valley, CA 93294. On October 15, 2020, the

 5                        notice was returned to the U.S. Attorney’s Office marked as “return to sender, not

 6                        deliverable as addressed, unable to forward.”

 7                  b.    On March 23, 2021, the United States sent notice to Michael Wayne Hall, 651 E.

 8                        Corte Castano, Camarillo, CA 93010. On March 29, 2021, the PS Form 3811,

 9                        indicating delivery, was signed by “Hall.”

10          The Court has been advised that no third party has filed a claim to the subject property, and the

11 time for any person or entity to file a claim has expired.

12          Accordingly, it is hereby ORDERED and ADJUDGED:

13          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

14 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and

15 interest of Marco Lizandro Duarte-Beltran, the Estate of Jackie Maxine Most, and Michael Wayne Hall,

16 whose rights to the below-listed property are hereby extinguished:

17                  a. One HR Harrison and Richardson .22 caliber revolver, Model 939,

18                  b. One Marlin .22 caliber rifle, and

19                  c. Any and all ammunition seized from the above two firearms, as well as the campsite

20                       where the Marlin .22 caliber rifle was located.

21          2.      The above-listed property shall be disposed of according to law.

22          3.      All right, title, and interest in the above-listed property shall vest solely in the name of the

23 United States of America.

24          4.      The U.S. Forest Service shall maintain custody of and control over the subject property

25 until it is disposed of according to law.
26 IT IS SO ORDERED.

27
        Dated:     June 29, 2021
28                                                       UNITED STATES DISTRICT JUDGE
                                                          2
29                                                                           Final Order of Forfeiture


30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     3
29       Final Order of Forfeiture


30
